Citation Nr: 9928249	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95 19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the left knee.

2.  Entitlement to an increased evaluation for post operative 
surgical scar due to dislocation of the left thumb, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for cephalalgia 
(claimed as migraine headaches), currently evaluated 10 
percent disabling.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1991.  

This appeal arises from a January 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted the appellant service 
connection for degenerative joint disease, evaluated as 10 
percent disabling; service connection for a scar, status post 
surgery for dislocation of the left thumb, evaluated as 0 
percent disabling; and deferred the issue of service 
connection for headaches.  In a May 1992 decision, the RO 
granted service connection for cephalalgia, evaluated as 0 
percent disabling.  In a March 1993 rating decision, the RO 
granted an increased rating for her right knee disability 
from 10 to 20 percent disabling, thereby separating her 
disability evaluation for DJD of the knees, and evaluated her 
left knee disability as 0 percent; confirmed and continued 
the 0 percent disability evaluations assigned to the 
cephalalgia and left thumb disabilities; and denied service 
connection for bronchitis.  

At the veteran's December 1993 personal hearing, the four 
issues referred to by the veteran included an increased 
rating for the service-connected left knee DJD, an increased 
rating for her service-connected left thumb residuals, 
service connection for a left shoulder disability and service 
connection for bronchitis.  She had also requested that her 
claim for an increased evaluation for cephalalgia be 
"reopened."  The hearing officer, in a March 1994 decision, 
denied the appellant increased ratings for her left knee and 
left thumb disabilities, denied service connection for her 
left shoulder disability and denied service connection for 
bronchitis.  No decision was made as to the claim for an 
increased evaluation for the cephalalgia.

In March 1996, the Board of Veterans' Appeals (Board) 
remanded this case for additional development, to include 
clarification of the issues on appeal.  The veteran responded 
that she wished to drop the claim for service connection for 
a left shoulder disability.  In September 1997, the RO issued 
a decision which increased the evaluations assigned to the 
left thumb scar residuals and the cephalalgia to 10 percent, 
effective September 29, 1992.  An increased evaluation for 
the left knee DJD was denied, as was service connection for 
bronchitis.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issues of entitlement to increased evaluations for the 
service-connected cephalalgia and left knee DJD will be 
subject to the attached remand.


FINDINGS OF FACT

1.  The veteran's service-connected left thumb scar residuals 
are manifested by a well healed, nontender scar on the dorsal 
aspect of the web between the thumb, accompanied by 
approximately a 20 degree loss of abduction and extension of 
the finger joint.

2.  The veteran has not been shown by competent medical 
evidence to suffer from bronchitis/asthma which can be 
related to her period of service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected left thumb scar residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 5214, 5224, 7805 
(1998).

2.  The veteran has failed to present evidence of a well 
grounded claim for service connection for bronchitis/asthma.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased evaluation for the 
service-connected left thumb scar 
residuals

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

According to 38 C.F.R. Part 4, Code 7805 (1998), scars are to 
be rated on the limitation of function of the part affected.  
A 20 percent disability evaluation pursuant to 38 C.F.R. Part 
4, Code 5224 (1998), requires unfavorable ankylosis of the 
thumb of the minor hand.  A 20 percent evaluation is also 
warranted when there is favorable ankylosis of the affected 
wrist in 20 to 30 degrees of dorsiflexion.  38 C.F.R. Part 4, 
Code 5214 (1998).

The service medical records indicated that the veteran had 
injured her left thumb while wrestling in July 1989.  She was 
hospitalized between July 6 and 11, 1989.  She underwent an 
ulnar collateral ligament repair on July 7, 1989.  She then 
re-injured the thumb on April 18, 1990 when she fell.  This 
resulted in tenderness and mild swelling. However, an x-ray 
did not reveal any fracture.  The assessment was left thumb 
tendonitis-extensor.

The veteran was examined by VA in June 1991.  She stated that 
the surgery she had undergone in service had been successful 
and she reported satisfactory use of the hand and left thumb.  
The objective examination showed a well healed scar over the 
first and second digits of the left hand.

VA re-examined the veteran between December 1992 and January 
1993.  She indicated that ever since the surgery she had had 
pain and discomfort that radiated from the hand to the elbow 
and back again.  There was a well healed scar at the web 
between the thumb and the first finger on the dorsal surface.  
The thumb was noted to be extremely mobile.  The opponens 
pollicus muscle displayed good function.  There was also no 
deformity present.

The veteran testified at a personal hearing in December 1993.  
She complained of pain that radiated up to her shoulder.  She 
also stated that her grip strength was somewhat impaired.

A July and August 1996 VA examination report indicated that 
there was a small one and one-half inch scar over the medial 
aspect of the MP joint of the veteran's thumb.  No 
instability of the thumb was noted.  There was about a 20 
degree restriction of flexion of the MP joint.

VA afforded the veteran another examination in January 1997.  
She said that she had a loss of grip strength, as well as 
decreased range of motion.  Her biggest complaint was of pain 
at the base of the thumb that radiated to her forearm, upper 
arm and shoulder.  The objective examination noted a two inch 
healed nontender surgical scar on the dorsal surface of the 
web between the thumb and the first finger.  She was able to 
abduct the thumb all the way to the top of the fifth finger; 
she was also able to flex the thumb and touch the palmar 
crease below the fifth finger.  Extension and abduction were 
about 20 degrees less than on the right.  An x-ray was 
negative.  The diagnosis was status post severe thumb 
dislocation and ligament tear in July 1989 with residual 
impairment of range of motion of the thumb and secondary 
radiation to the left shoulder.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 10 percent currently 
assigned to the service-connected left thumb scar residuals 
is not warranted.  The objective evidence does not 
demonstrate that the veteran's left thumb is unfavorably 
ankylosed, nor does it show that the thumb is favorably 
ankylosed in 20 to 30 degrees of dorsiflexion.  While there 
is some limitation of extension and abduction, flexion was 
noted to be good during the January 1997 VA examination.  
Clearly, the ankylosis required to justify a 20 percent 
disability evaluation is not present at this time.  
Therefore, it is determined that the 10 percent disability 
evaluation assigned adequately compensates her for her 
current degree of impairment, to include her subjective 
complaints of pain.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected left thumb 
scar residuals.


II.  Service connection for 
bronchitis/asthma

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

The veteran's service medical records included the July 1978 
entrance examination which contained no complaints.  The 
examination of her lungs was within normal limits.  In August 
1978, she tested positive for exposure to tuberculosis.  She 
had apparently worked in hospitals and mental institutions 
prior to service.  An August 3, 1978 chest x-ray was 
negative.  On September 21, 1981, she noted that she had not 
been completely treated at the time of her positive TB test.  
She was now suffering from possible symptoms, to include 
weakness, fatigue, some cough and possible fever.  The 
examination noted that her lungs were clear.  During a 
September 1983 annual examination, she offered no complaints 
about her lungs and the examination was normal.  A chest x-
ray was negative.  During a June 22, 1986 examination she 
denied having asthma, shortness of breath, pain/pressure in 
the chest or a chronic cough.  On February 2, 1988, she 
reported a four day history of a cough, aches and an 
increased temperature.  There was a productive cough and 
positive rhinorrhea.  The assessment was upper respiratory 
infection (URI) and bronchitis.  On October 13, 1989, she 
reported an occasionally productive cough, without fever.  
There was no history of asthma.  She was able to breath 
easily.  The assessment was questionable bronchitis.  By the 
16th of October, her bronchitis had resolved.  The February 
1991 separation examination noted no complaints of a cough, 
shortness of breath or asthma.  The objective examination was 
within normal limits.

The veteran was examined by VA in June 1991.  Her lungs were 
noted to be clear to auscultation and percussion.  On July 8, 
1992, she reported a two week history of a cough with 
occasional yellowish sputum.  She also indicated that she was 
hoarse and heard an occasional wheeze.  She stated that a son 
and a brother had asthma.  Her lungs were clear with rhonchi 
on forced expiration.  A positive TB test in service was 
noted. The assessment was bronchitis, rule out TB.  Recurrent 
bronchitis was noted in September 1992.

VA examined the veteran between December 1992 and January 
1993.  The objective examination failed to find any 
adventitious sounds.  The post tussle cough was negative.  
Her symptoms were noted to be consistent with chronic 
sinusitis and reflux laryngitis.  

The veteran testified at a personal hearing in December 1993.  
She indicated that she had had recurrent respiratory 
infections in service.  She stated that she still suffers 
from the same problem.

A VA examination was conducted between July and August 1996.  
She complained of recurrent shortness of breath, a dry cough 
and a hoarse voice.  She reported having symptoms of acute 
dyspnea every two weeks which was relieved by the use of an 
inhaler.  She denied wheezing, frequent URI symptoms or 
bronchitis.  The objective examination noted that her lungs 
were clear.  A chest x-ray was negative and pulmonary 
function tests were normal.  The diagnoses were asthma and 
rule out bronchospasm due to gastroesophageal reflux disease.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant, the veteran has been diagnosed as currently 
suffering from asthma.  Thus, the existence of a current 
disability has been established.  The evidence also indicates 
that she was treated for bronchitis in service, thus 
establishing the existence of a disease in service.  However, 
she has not presented any objective evidence establishing a 
link or a relationship between the bronchitis noted in 
service and any current disability, to include asthma.  

Despite the fact that the objective evidence does not show 
that the veteran has developed a chronic condition, i.e., 
bronchitis/asthma, that can be related to service, the claim 
could still be well grounded "...if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, supra.  The evidence in this case, 
which indicated that a condition (bronchitis) was noted in 
service and which included evidence of continuity of 
symptomatology after service, does not include competent 
evidence relating the veteran's current asthma to that 
symptomatology.  Clearly, medical expertise would be required 
to relate her present condition to her post service symptoms.  
However, no expert opinion concerning such a relationship has 
been presented in this case.

As such, she has not presented evidence of a well grounded 
claim for service connection for bronchitis/asthma.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

An increased evaluation for the left thumb scar residuals is 
denied.

Service connection for bronchitis/asthma is denied.


REMAND

The veteran has contended that her left knee DJD and 
cephalalgia (headaches) are more disabling than the current 
disability evaluations would suggest.  She indicated that her 
knee causes constant pain and has limited motion.  She also 
stated that her headaches occur at least twice a week and 
last for two to three days at a time.  Therefore, she 
believes that increased disability evaluations are warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In regard to the claim for an increased evaluation for the 
left knee DJD, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has held in DeLuca v. Brown, 8 Vet. App. 202 (1995) that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

In regard to the claim for an increased evaluation for 
headaches, it is noted that the VA examiner had stated at the 
conclusion of the February 1997 VA examination that a 
neurological examination specifically directed towards 
headaches was recommended in order to assess the degree of 
disability.  Such a specialized examination was not carried 
out, thus violating the principle of Hyder, supra.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected left knee 
DJD.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the left knee.  
The examiner must obtain active and 
passive ranges of motion (in degrees), 
state if there is any limitation of 
function and describe it, and state the 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the knee joint is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should afford the veteran a 
complete VA neurological examination in 
order to fully assess the current nature 
and degree of severity of the service-
connected headaches.  The examiner should 
specifically comment on whether the 
veteran experiences characteristic 
prostrating attacks occurring on an 
average one a month over the last several 
months.  All indicated special studies 
deemed necessary should be accomplished.  
The claims folder must be made available 
to the examiner prior to the examination 
and the examiner is asked to indicate in 
the examination report that the claims 
file has been reviewed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







